                         Case 7:19-cr-00245-KMK Document 158 Filed 04/06/21 Page 1 of 11
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                                       Southern District of New York
                                                                          )
              UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                     )
                                                                          )
                       Frank Nesbitt                                      )       Case Number:           S 1 19 CR 00245 (KMK)
                                                                          )       USM Number:            86809-054
                                                                          )
                                                                          )                 Howard Tanner, Esq .
                                                                          )       Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)        1 --------------------------------
                                    -
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended
21 USC 846                        Narcotics Conspiracy                                                     10/2018
21 USC 841(b)(l)(D)




       The defendant is sentenced as provided in pages 2 through         _ _7:..___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)       all open or pending                     0   1S   X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




                                                                          Hon. Kenneth M . Karas, U.S.D.J.
                                                                          Name and Title of Judge



                                                                          Date
                                                                                          . /z;
                                                                                         3/4,       ,
                               Case 7:19-cr-00245-KMK Document 158 Filed 04/06/21 Page 2 of 11
     AO 245B (Rev. 09/19) Judgment in Criminal Case
o--- - - - - - -- ~~heet.c-2 -lmpFisenmen

                                                                                                            Judgment - Page _2_ __ of   ~7_   _   _
        DEFENDANT:                   Frank Nesbitt
        CASE NUMBER:                 19 CR 00245 (KMK)

                                                                  IMPRISONMENT
                  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
        total term of:

        time served for Count 1. The Defendant has been advised of his right to appeal.



              0 The court makes the following recommendations to the Bureau of Prisons:




              0 The defendant is remanded to the custody of the United States Marshal.

              D The defendant shall surrender to the United States Marshal for this district:
                  D at                                  0 a.m.       D p.m.        on
                           ----------
                  D as notified by the United States Marshal.

              D   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                  D   before 2 p.m. on

                  D as notified by the United States Marshal.
                  D   as notified by the Probation or Pretrial Services Office.


                                                                         RETURN

        I have executed this judgment as follows:




                  Defendant delivered on                                                        to

         at                                                , with a certified copy of this judgment.
              ---------------

                                                                                                          UNITED STATES MARSHAL



                                                                                  By
                                                                                                       DEPUTY UNITED STATES MARSHAL
                        Case 7:19-cr-00245-KMK Document 158 Filed 04/06/21 Page 3 of 11
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet-3--~Supervised Releas

                                                                                                       Judgment-Page _ _3_     of _ _ _7_ _
DEFENDANT:                   Frank Nesbitt
CASE NUMBER:                 19 CR 00245 (KMK)
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:


2 years of supervised release for Count 1.




                                                     MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                             Case 7:19-cr-00245-KMK Document 158 Filed 04/06/21 Page 4 of 11
       AO 245B (Rev. 09/19) Judgment in a Criminal Case
1--- - - - - - - - - - - - 'Sheet-:3A--Supervised--Release-- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                                       Judgment-Page         4        of _ _ _7~ - -
      DEFENDANT:                     Frank Nesbitt
      CASE NUMBER:                   19 CR 00245 (KMK)

                                            STANDARD CONDITIONS OF SUPERVISION
      As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
      because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
      officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

      1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
             release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
             frame.
      2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
             when you must report to the probation officer, and you must report to the probation officer as instructed.
      3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
             court or the probation officer.
      4.     You must answer truthfully the questions asked by your probation officer.
      5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
             arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
             the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
             hours of becoming aware of a change or expected change.
      6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
             take any items prohibited by the conditions of your supervision that he or she observes in plain view.
      7.     You must work full time ( at least 3 0 hours per week) at a lawful type of employment, unless the probation officer excuses you from
             doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
             you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
             responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
             days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
             becoming aware of a change or expected change.
      8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
             convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
             probation officer.
      9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
      10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
             designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
      11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
             first getting the permission of the court.
      12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
             require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
             person and confirm that you have notified the person about the risk.            . _             _.
      13 .   You must follow the instructions of the probat10n officer related to the cond1t1ons of superv1s1on.



      U.S. Probation Office Use Only
      A U.S . probation officer has instructed me on the :onditio~s specifie~ by the court ~d has provided_me with a ~tten copy ofth~s
      judgment containing these conditions. For further informat10n regardmg these cond1t10ns, see Overview of Probation and Supervised
      Release Conditions, available at: www.uscourts.gov.

                                                                                                                  Date _ _ __ _ _ _ _ _ _ _ __
      Defendant's Signature
AO 245B (Rev. 09/19)   Case 7:19-cr-00245-KMK
                       Judgment  in a Criminal Case    Document 158 Filed 04/06/21 Page 5 of 11
                       Sheet 3D - Supervised Release
                                                                                  Judgment   Pag   S----o
DEFENDANT:                Frank Nesbitt
CASE NUMBER:              19 CR 00245 (KMK)

                                    SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his J!erson, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)J, electronic communications, data storage devices and/or other media
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subject to
search pursuant to this condition.
The Defendant will participate in an out-patient treatment program at the discretion of the Probation
Officer, which program may include testing to determine whether the Defendant has reverted to using drugs
or alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the
substance abuse treatment provider, as approved by the Probation Officer. The Defendant will be required
to contribute to the costs of services rendered (co-payment), in an amount determined by the Probation
Officer, based on ability to pay or availability of the third-party payment.
AO 245B (Rev. 09/19)
                        Case 7:19-cr-00245-KMK Document 158 Filed 04/06/21 Page 6 of 11
                       Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment -   Page
DEFENDANT:                          Frank Nesbitt
CASE NUMBER:                        19 CR 00245 (KMK)
                                                  CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                 Restitution                                        AVAA Assessment*                JVT A Assessment**
TOTALS             $   100.00                 $                        $                         $                               $



 D    The determination ofrestitution is deferred until
                                                               -----
                                                                               . An Amended Judgment in a Criminal Case (A O 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned 2,aynient, unless specified otherwise in
      the priorit)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664{1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                Total Loss***                           Restitution Ordered                        Priority or Percentage




                                       $                                           $ _ _ _ _ _ _ _ _ __
 TOTALS


  D     Restitution amount ordered pursuant to plea agreement $

  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U .S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for the           D fine       D restitution.
        D    the interest requirement for the         D    fine    D       restitution is modified as follows :

  * Amy Vicky and Andy Child Pomograph_y Victim Assistance Act of 2018 , Pub. L. No. 115-299.
  ** Justice for Victims ofTraffickin~ Act of2015 1 Pub. L. No. 114-22.
  Ul Pindings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
  or after September 13 , 1994, but before April 23 , 1996.
AO 245B (Rev. 09/19)     Casein7:19-cr-00245-KMK
                       Judgment   a Criminal Case                Document 158 Filed 04/06/21 Page 7 of 11
                       Sheet 6 - Schedule of Payments

                                                                                                            uclgrnent- :-Page         0

 DEFENDANT:                 Frank Nesbitt
 CASE NUMBER:               19 CR 00245 (KMK)

                                                        SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    X Lump sum payment of$               100.00               due immediately, balance due


             •    not later than                                    , or
                                                                              O F below; or
             •    in accordance with   •     C,     •    D,
                                                                •    E, or

                                                                             oc,     0 D,or       0 F below); or
 B     •     Payment to begin immediately (may be combined with

 C     O Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ __ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     O Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g. , months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     O Payment during the term of supervised release will commence within       _ _ _ _ _ (e.g. , 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     O Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this jud_gment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




  0    Joint and Several

        Case Number                                                                     Joint and Several                  Corr~sponding_ Payee,
        Defendant and Co-Defendant Names                                                     Amount                            1f appropnate
        (including defendant number)                          Total Amount




  0     The defendant shall pay the cost of prosecution.

  O     The defendant shall pay the following court cost(s):

  X     The defendant shall forfeit the defendant's interest in the following property to the United States:
        See Order of Forfeiture attached.


  Pa~ents ~ha_ll be a9plied .in the following orde_r: ( 1) ~sse~sment, Q) restitution principal1\3) restituti<rn im~r~~\, (4) A.YM il56~66IDOil1,
  (jJ flne
         ~rme1~!l.l, (b) flM uHerest, (7) commumty restitution,(~> .JVTA assessment,(~) penalties, and (10) costs, mcluding cost of
  prosecution and court costs.
       Case 7:19-cr-00245-KMK Document 158 Filed 04/06/21 Page 8 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------ - ---------                  X


UNITED STATES OF AMERJCA
                                                            CONSENT PRELIMINARY ORDER
               - V. -                                       OF FORFEITURE/
                                                            MONEY JUDGMENT
FRANK NESBITT,
    a/k/a "Nitty"                                           Sl 19 Cr. 245 (KMK)
                        Defendant.

----------------------------------                    X


               WHEREAS, on or about October 26, 2020, FRANK NESBITT a/k/a "Nitty" (the

"Defendant"), was charged in a one-count Superseding Information, S 1 19 Cr. 245 (KMK) (the

"Information"), with narcotics conspiracy, in violation of Title 21 , United States Code, Section

846 (Count One);

               WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant to Title 21 , United States Code,

Section 853, of any and all property constituting, or derived from, any proceeds obtained, directly

or indirectly, as a result of the offense charged in Count One of the Information, and any and all

property used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of, the offense charged in Count One of the Information, including but not limited to

a sum of money in United States currency representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Information;

               WHEREAS , on or about October 26, 2020, the Defendant pied guilty to Count One

of the Information, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfe it

to the United States, pursuant to Title 21 , United States Code, Section 853, a sum of money equal
      Case 7:19-cr-00245-KMK Document 158 Filed 04/06/21 Page 9 of 11




to $5,000 in United States currency, representing proceeds obtained as a result of the offense

charged in Count One of the Information;

              WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $5,000 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Information that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence .

              IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys, SAMUEL L. RAYMOND and STEVEN J. KOCHEVER of counsel, and the

Defendant, and his counsel, HOWARD TANNER, Esq., that:

               1.     As a result of the offense charged in Count One of the Information, to which

the Defendant pied guilty, a money judgment in the amount of $5,000 in United States currency

(the "Money Judgment"), representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, FRANK

NESBITT, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.     All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals
      Case 7:19-cr-00245-KMK Document 158 Filed 04/06/21 Page 10 of 11




Service, and delivered by mail to the United States Attorney's Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew' s

Plaza, New York, New York 10007 and shall indicate the Defendant's name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21 , United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney ' s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew' s Plaza, New York, New York 10007.

               9.      The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.
      Case 7:19-cr-00245-KMK Document 158 Filed 04/06/21 Page 11 of 11




AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York




By:    S=::YMrJ<d
       STEVEN J. KOCHEVAR
       Assistant United States Attorneys
                                                   DATE
                                                               March 17, 2021




       One St. Andrew's Plaza
       New York, NY 10007
       (212) 637-6519/2715

FRANK NESBITT


By:    ~~
       FRANK NESBITT
                                                    3 -/--f ,6}_/
                                                   DATE




By:1~£~Attorney for Defendant
                                                    3/17/21
                                                   DATE




soon~
HONORABLE KENNETH M. KARAS
                                                    3/18/21

                                                   DATE
UNITED STATES DISTRICT JUDGE
